FILE COPY




CHIEF JUSTICE                                                                                                                   CLERK
JAMES T. WORTHEN                                                                                                                CATHY S. LUSK
                                               TWELFTH COURT OF APPEALS
JUSTICES
                                                                                                                      FILEDCHIEF
                                                                                                                             IN STAFF ATTORNEY
BRIAN HOYLE
GREG NEELEY
                                                                                                               12th COURTMOF ARGARET HUSSEY
                                                                                                                                 APPEALS
                                                                                                                    TYLER, TEXAS
                                                                                                               1/26/2015 7:23:57 AM
                                                                                                                    CATHY S. LUSK
         January 23, 2015                                                                                               Clerk



         Ms. Lois Rogers
         District Clerk, Smith County
         Courthouse, Suite 204
         100 North Broadway Avenue
         Tyler, TX 75702-7201
         * DELIVERED VIA E-MAIL *

         RE:        Case Number:                            12-13-00265-CR
                    Trial Court Case Number:                114-1654-04

         Style: Isaias Benitez
                v.
                The State of Texas

         Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
         Mandate issued in the above cause. When the District or County Clerk has executed the
         Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
         information below and to return the attached copy to this office.

         Very truly yours,

         CATHY S. LUSK, CLERK


         By:_____________________________
            Katrina McClenny, Chief Deputy Clerk


         C Mr. Michael J. West (DELIVERED VIA E-MAIL)
         C Mr. James W. Huggler Jr. (DELIVERED VIA E-MAIL)
         :

         Mandate executed on __26TH _ day of __JANUARY____________, 2015.

         Brief explanation of action taken:                SCANNED

         LINDA RHYMES                                                                                    County Clerk
                         1517 WEST FRONT STREET  SUITE 354  TYLER, TX 75702  TEL: 903-593-8471  FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                              Zandt and Wood Counties
                                                             www.12thcoa.courts.state.tx.us